Citation Nr: 0207917	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  97-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected status post left patellectomy, currently rated as 
30 percent disabling.  

2.  Entitlement to a higher initial evaluation for 
degenerative joint disease, left knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's husband



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had several periods of active duty for training 
(ACDUTRA).  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the Buffalo, New York, Regional Office (RO) which 
increased from noncompensable to 10 percent the disability 
evaluation assigned to the veteran's service-connected post-
operative left patella disorder with recurrent dislocation.  
By a rating action dated in March 1998, the 10 percent rating 
assigned to the veteran's left knee disorder was increased to 
20 percent.  The Board remanded the claim for further 
development in September 1999.  By a rating decision issued 
in February 2001, the RO recharacterized the service-
connected disability, and increased the evaluation assigned 
for status post patellectomy, left knee, previously 
characterized as recurrent dislocation, left patella, to 30 
percent, effective in January 1997, and also assigned a 
separate, 10 percent evaluation for degenerative joint 
disease, left knee, effective in September 1997.  A temporary 
total convalescent disability evaluation from November 7, 
2000 through January 31, 2001 was also assigned.  A temporary 
total convalescent rating had previously been assigned for 
the left knee from November 18, 1998 to May 31, 1999.  
Despite the increase, the veteran is presumed to be seeking a 
higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
claim now returns to the Board.  

In an October 1997 substantive appeal, the veteran requested 
a Board hearing.  The requested hearing was conducted in May 
1999 by the undersigned Board member.

The Board notes that, during the pendency of this appeal, the 
veteran sought extension of a period assigned for a temporary 
total disability evaluation (TTDE) under 38 C.F.R. § 4.30.  
By a rating decision issued in January 2002, the RO denied 
the request for an extension of the TTDE.  The record before 
the Board on appeal does not include a notice of disagreement 
related to this rating decision, and the issue of extension 
of a TTDE is not before the Board.


FINDINGS OF FACT

1.  All identified evidence has been obtained, all evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and the duties to the appellant as set forth in the 
Veterans Claims Assistance Act of 2000 have been met.

2.  The veteran's service-connected recurrent dislocation, 
left patella, status post operative and degenerative joint 
disease, have been manifested during the pendency of this 
claim by increased pain, frequency of dislocations and 
buckling of the knee, and the veteran has undergone operative 
procedures to the left knee in 1998 and 2000; following the 
November 2000 surgery, the veteran's left knee symptoms, 
including pain, have decreased, range of motion has improved, 
and giving way is rare, but the veteran is unable to squat or 
kneel.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left patellectomy, status postoperative, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Codes 
5257-5299, 5260, 5261, 5262 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, left knee, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In her substantive appeal, the veteran contended that she was 
entitled to an increased evaluation for her service-connected 
left knee disability, which was then evaluated as 10 percent 
disabling.  The veteran's service-connected left knee 
disability is currently evaluated as 30 percent disabling for 
postoperative left patellectomy, with a separate 10 percent 
evaluation assigned for degenerative joint disease, left 
knee.  The veteran's appeal continues, and is interpreted as 
an appeal for an evaluation in excess of 30 percent for 
status post patellectomy and/or an evaluation in excess of 10 
percent for degenerative joint disease.  In particular, the 
veteran contends that the assigned evaluations do not 
adequately address or include consideration of her pain, 
recurrent dislocations, impairment of mobility, and other 
symptomatology.

Historically, by a December 1988 rating decision, the veteran 
was granted service connection for recurrent dislocation, 
left patella, postoperative, and the RO assigned a 
noncompensable evaluation, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  That noncompensable evaluation 
remained in effect in January 1997, when the veteran 
submitted the claim for an increased evaluation which 
underlies this appeal.  As noted above, during the pendency 
of this appeal, the evaluation assigned for the veteran's 
left knee disability was increased to 30 percent, effective 
as of the date of submission of the veteran's claim for an 
increased evaluation in January 1997, with assignment of a 
separate 10 percent evaluation for degenerative joint 
disease, left knee, effective in September 1997, with the 
exception of periods during which a temporary total 
disability evaluation (TTDE) for convalescence following 
surgical procedures was assigned under 38 C.F.R. § 4.30 
(November 18, 1998 through May 31, 1999 and November 7, 2000 
through January 31, 2001).  

Factual Background

Clinical records associated with the claims file include a 
December 1996 private emergency department treatment record 
which reflects that the veteran complained of increased pain 
and popping in the left knee.  Subsequent VA clinical records 
and the report of VA examination conducted in May 1997 
reflect that the veteran's symptomatology was increasing, 
with increased pain, decreased range of motion, and 
ligamentous laxity, and the patella could be easily subluxed 
manually.  She was advised that further left knee surgery 
might be required.

At the time of a January 1998 personal hearing, the veteran 
testified that she had daily left knee pain, was unable to 
use stairs, and had experienced five dislocations of the knee 
since December 1996 requiring medical treatment.  She related 
that buckling of that knee was followed by a fall when the 
patella dislocated.  She noted that an immobilizer was used 
to attempt to decrease the dislocations and buckling, but 
this had actually made the symptoms worse.  She noted that 
she was undergoing physical therapy and that it was hoped 
that strengthening of the quadriceps muscle might decrease 
the left knee instability.

At the time of her May 1999 Board hearing, the veteran stated 
that she had been suffering from severe instability of the 
left knee.  She said the frequency of the dislocations 
increased after surgery in November 1998.  She testified her 
left knee had been in multiple casts since her surgery.  She 
stated she was scheduled to have her current cast removed the 
next day, and that she would start physical therapy.  The 
veteran also indicated that she suffered from pain and loss 
of range of motion in the left knee.  She maintained her 
mobility had been drastically altered by her left knee 
disability.  She said she was unable to drive or sit in a 
normal manner.  In this regard, she reported that special 
considerations had been made for her at the college she was 
attending.

On VA examination in November 1999, the veteran reported that 
following the surgery in November 1998, she was in a cast.  
When the cast was removed, she used a left knee derotation 
brace on a regular basis for stability.  She complained of 
constant pain in the left knee with swelling for "a couple of 
days" after each dislocation.  There was weakness, fatigue, 
and lack of endurance.  She experienced six dislocations with 
spontaneous reduction in September 1999, 11 dislocations in 
October 1999, and five dislocations in November 1999 prior to 
the VA examination on the 21st of that month.  She reported 
that she was scheduled for possible patellectomy after the 
conclusion of her pregnancy.  The veteran ambulated into the 
examination room with an abnormal, antalgic gait, and a limp, 
and was using a left knee derotation brace.  There was 
crepitation on passive range of motion.  There was pain on 
compression.  McMurray's sign was positive.  There was 
moderate medial lateral instability, and dislocation and 
medial lateral laxity of the patella.  Extension was to 0 
degrees; flexion was to 80 degrees with pain.  The examiner 
concluded that there was left knee degenerative joint disease 
and chronic left patellar dislocation status post left knee 
patelloplasty and left tibial tubercle osteotomy.  

A November 2000 operative note reflects that the veteran had 
painful retained hardware, two retained screws and two 
retained washers, from a tibial tubercle osteotomy.  The 
retained hardware was removed.  The patella was noted to have 
marked arthritic changes.  The entire internal/articular 
aspect of the patella was removed and all cancellous bone was 
removed, with a thin shell of cortical bone left representing 
the anterior cortex of the patella.  

VA outpatient clinical records dated in March 2001 disclose 
that, following left patellectomy and removal of hardware in 
November 2000, the veteran continued to complain of pain and 
snapping of the knee on range of motion.  She was wearing a 
custom-made brace for instability.  She had range of motion 
from 0 to 75 degrees with pain at the end of flexion.  

May 2001 VA outpatient treatment notes reflect that the 
veteran was "doing well" and that although she still had 
pain, it was significantly less than pain levels 
preoperatively.  The examiner noted that she had "good" knee 
motion and was walking with little difficulty.  Range of 
motion of the left knee was from 0 to 100 degrees.  August 
2001 outpatient treatment notes reflect that the veteran was 
ambulatory, was working part-time, and was able to drive.  

October 2001 outpatient treatment notes reflect that the 
veteran complained of backache due to excessive walking.  The 
veteran complained of knee pain of grade 1 of 10, increasing 
to 6 of 10 with climbing 7 stairs.  The examiner noted that 
the veteran had been unable to climb stairs prior to the 
November 2000 surgery.  The veteran had pain in the anterior 
knee.  Giving way was rare, as was clicking.  There was no 
swelling or locking.  The examiner noted that the veteran was 
in a walking class and lost 20 pounds.  There was minimal 
knee effusion.  The veteran remained unable to squat or 
kneel.  Quadriceps strength was good in the left knee 
compared to excellent in the right knee.  

Analysis

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of the 
VCAA.  See Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Because this 
claim was pending on appeal at the time of enactment of the 
VCAA, this law, and its implementing regulations, are 
applicable to the claim.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed below, finds that the 
development of this claim has proceeded in accordance with 
the provisions of the law and regulations as to the issues 
presently under consideration, although initial adjudication 
of the claim was conducted without the guidance of the 
provisions enacted thereafter.  In particular, the veteran 
has been notified on numerous occasions of the criteria 
governing evaluation of disability due to knee disability, 
including in a June 1997 rating decision, an October 1997 
statement of the case (SOC), a March 1998 rating decision, 
the Board's September 1999 Remand, a February 2001 rating 
decision, a February 2001 supplemental statement of the case 
(SSOC), and a January 2002 SSOC. 

Each of the rating decisions, the SOC, and the SSOCs included 
a lengthy list of the evidence associated with the claims 
file since the last rating decision.  The veteran was 
afforded VA examinations in 1997 and in 1999, and records of 
the November 1998 and November 2000 surgical procedures are 
of record.  VA outpatient treatment records bimonthly or more 
frequent following each of those surgical procedures is also 
of record.  Additionally, the veteran provided testimony at a 
hearing before the RO and at a Board hearing.  Thus, it is 
clear that the veteran is aware of the status of the claim, 
and of the evidence regarding the claim for increased 
evaluations for service-connected left knee disability.  The 
veteran has not identified any evidence which might be 
relevant that has not been obtained, and it does not appear 
from the file that there is any additional relevant evidence 
which should be obtained.  The Board concludes that each duty 
to the veteran under the VCAA has been satisfied, and there 
is no further duty to develop the claim.  Under these 
circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
Board notes that in determining the appropriate evaluation 
for status post left patellectomy, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

As it pertains to the evaluation for degenerative joint 
disease of the left knee, the Board notes that during the 
pendency of this appeal a separate evaluation was assigned by 
the RO for degenerative joint disease.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran's service-connected left knee status post 
patellectomy is currently evaluated by analogy under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5257.  DC 5257 
provides criteria for evaluating recurrent subluxation or 
lateral instability, and there is no specific diagnostic code 
which provide criteria for postoperative patellectomy, and 
the designation of 5299 in combination with 5257 denotes that 
the diagnostic code applied is by analogy.   Under DC 5257, 
for moderate impairment, a 20 percent evaluation is 
warranted.  For severe impairment, a 30 percent evaluation is 
warranted.  A 30 percent evaluation, the evaluation currently 
assigned to the veteran's status postoperative left 
patellectomy impairment, is the maximum schedular evaluation 
available under DC 5257.  

In addition, the RO has assigned a separate, compensable 
evaluation for degenerative joint disease, left knee, under 
38 C.F.R. § 4.71a, DC 5010.  Diagnostic Code 5010, arthritis 
due to trauma substantiated by X-ray findings, directs that 
the disability be rated as degenerative arthritis, DC 5003  
That diagnostic code applies to degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion. 

The Board has considered whether there is any appropriate 
diagnostic code which would provide an evaluation in excess 
of 30 percent for postoperative patellectomy, or in excess of 
10 percent for degenerative joint disease, or whether an 
additional compensable evaluation is available under any 
other diagnostic code.  

The Board notes that a claimant who has both arthritis and 
instability of the knee may be rated separately under DCs 
5003 (or 5010) and 5257, while cautioning that any such 
rating must be based on additional disabling symptomatology.  
Cf. 38 U.S.C.A. § 4.14 (rating of same disability under 
different diagnostic codes constitutes "pyramiding," and is 
to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (facial scars entitled to separate ratings for both 
pain and disfigurement); VAOPGCPREC 23-97.  The veteran has 
been awarded a separate, 10 percent evaluation for 
degenerative joint disease of the left knee.

The Board notes that several other DCs have potential 
applicability here, including DCs 5260, and 5261, which 
provide criteria for evaluation based on loss of range of 
motion.  

Under DC 5260, where flexion is limited to 60 degrees, a 
noncompensable evaluation is warranted.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation, and 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation.  In the present case, treatment and examination 
records reflect the veteran's complaints of limited motion.  
Although flexion has been noted to be accompanied by pain at 
the end of motion, it has ranged from 75 to 100 degrees.  
Motion so limited does not meet the requirements for an 
evaluation in excess of 10 percent for limitation of flexion; 
indeed, such limited motion warrants no more than a 
noncompensable evaluation.

Where extension of the knee is limited, the criteria for 
compensation of such limitation are provided in 38 C.F.R. 
§ 4.71a, DC 5261.  If extension is limited to five degrees, a 
noncompensable evaluation is assigned; extension limited to 
10 degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
However, the evidence consistently reflects that the veteran 
has extension to 0 degrees, or full, unlimited extension as 
defined by regulation.  See 38 C.F.R. § 4.71, Plate II 
(showing that normal extension of the knee is to 0 degrees).  
The medical evidence is against a compensable evaluation 
under DC 5261.

Pursuant to DC 5003, when limitation of motion of the 
affected joint is noncompensable, as in this case, a 10 
percent evaluation may be assigned for each major joint (such 
as the knee).  See 38 C.F.R. § 4.45(f).  The Board finds that 
a 10 percent evaluation for left knee arthritis under this 
portion of the diagnostic code for degenerative arthritis is 
appropriate, taking into consideration the limitation of 
motion observed and the indications of pain.  At no time 
during the appeal period have the requirements for a higher 
evaluation been shown, such that there is no basis upon which 
to assign a staged rating.

The Board has considered whether a higher evaluation for the 
veteran's left knee disability would be available under DC 
5262, which provides the criteria for evaluation of 
impairment where there is evidence of malunion of the tibia 
and fibula.  38 C.F.R. § 4.71a, DC 5262.  Malunion of the 
tibia and fibula with a moderate knee disability with marked 
knee or ankle disability warrants a 30 percent.  A 40 percent 
evaluation is warranted where there is nonunion of the tibia 
and fibula, with loose motion, requiring a brace.  Although 
the veteran's disability is not productive of a malunion of 
the tibia and fibula, the disability involved recurrent 
dislocation of and eventual removal of the patella.  However, 
as the 40 percent evaluation for malunion of the tibia and 
fibula would encompass the degenerative joint disease for 
which the veteran currently has a separate 10 percent 
evaluation in addition to the 30 percent evaluation for 
postoperative left patellectomy, a 40 percent evaluation 
under DC 5262 would not increase the veteran's compensation 
level.  The Board finds that the current evaluation, under 
DCs 5299-5257 and under DC 5010 is more consistent with the 
clinical evidence, since there is no evidence of nonunion or 
impairment of the tibia and fibula.  In particular, following 
the November 2000 surgery, the symptoms of loose motion are 
described as "rare," and application of DC 5262, if 
appropriate prior to that surgical procedure, is no longer 
appropriate by analogy.

The Board notes that VA is required to consider pain and 
functional loss in assigning an evaluation for service-
connected disability, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98.  However, 
assignment of a 10 percent evaluation under DC 5010 
encompasses the veteran's complaints of pain.  VAOPGCPREC 9-
98; VAOPGCPREC 23-97.  Thus, an increase in the 30 percent 
evaluation under DCs 5299-5257 based on pain is not 
warranted, since that would require consideration of pain 
under two separate diagnostic codes.  The same symptomatology 
may not be considered under different diagnostic codes.  38 
C.F.R. § 4.14.

Finally, the Board has considered the RO's determination, 
discussed in the January 2002 SSOC, that the veteran is not 
entitled to an increased disability evaluation for her left 
knee disorder on an extra-schedular basis.  The Board notes 
that the veteran required two surgical procedures in the 
five-year pendency of the claim, but notes that TTDE 
evaluations were awarded for those treatment periods.  The 
Board does not find that this frequency of hospitalization 
renders the application of the normal rating criteria 
impractical.  There is no evidence that the veteran has been 
required to hire anyone to assist her in caring for her 
children, who are young.  The evidence reflects that the 
veteran has been pursuing a college education, and that she 
most recently has been working part-time.  It is clear that 
the veteran's service-connected left knee disability has 
resulted in substantial impairment.  However, the Board 
agrees with the RO's conclusion that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b).  The criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.




ORDER

The appeal for an evaluation in excess of 30 percent for 
status post patellectomy, left knee, is denied.

The appeal for an evaluation in excess of 10 percent for 
degenerative joint disease, left knee, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

